PER CURIAM.
James Richardson appeals the revocation of his probation for violation of conditions (4) and (8) of his probation terms. The record supports the circuit court’s findings regarding these violations. Further, as to the report from the independent lab, this court has rejected the argument, based on Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), that such reports are inadmissible in revocation proceedings. See Peters v. State, 919 So.2d 624 (Fla. 1st DCA 2006) (affirming revocation of community control, finding “testimonial hearsay” rule set forth in Crawford inapplicable to revocation proceedings, and certifying question of great public importance to Florida Supreme Court), review granted, 924 So.2d 809 (Fla.2006).
AFFIRMED.
BARFIELD, KAHN and PADOVANO, JJ., concur.